Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 12/7/2020, wherein claims 1-7 and 14-21 are pending. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding claim 21, line 8, a comma should be added after “a shaft member”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 16531340 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-10 of the copending app. teach claims 1 and 2 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers et al. (U.S. 20140070042).
Regarding claim 1, Beers teaches an article of footwear (10), comprising: an upper (102,154); a sole structure (104) attached to the upper (para. 69), the sole structure having a midfoot region (midfoot region of 104); a motorized tensioning device (160) fixedly attached to the midfoot region (fixedly attached to the midfoot region of the sole structure at least by way of the upper, para. 139); the motorized tensioning device including a motor assembly  (220,222) coupled to a shaft member (254) by a gear reduction system (228)(para. 94); the motorized tensioning device having a first reel member (246) and a first lace member secured to the first reel member (paras. 97,129, fig. 21); wherein the first reel member is concentrically mounted to the shaft member  wherein the gear reduction system rotates the shaft member(254) and the first reel member (246) in a first rotational direction; wherein the first lace member winds upon the first reel member in response to the rotation of the first reel member in the first rotational direction (para. 104, fig. 21); and wherein a portion of the first lace member extends through a first localized portion of the upper (one of 154) and wherein the first localized portion of the upper is adjusted in response to the winding of the first lace member in the first rotational direction (para. 71).
Regarding claim 6, Beers teaches the motorized tensioning device (160) includes a housing unit (212, para. 143), the housing unit has a first width and a second width relative to a lateral axis (between medial and lateral sides of annotated fig), the lateral axis extending between a medial side and a lateral side, the first width is proximal to a lateral side and the second width is proximal to a media! side; and wherein the first width is different than the second width (see annotated fig.).

    PNG
    media_image1.png
    672
    768
    media_image1.png
    Greyscale

Regarding claim 7, Beers teaches the first reel member (246) and the second reel member (244) are attached at a first end portion (from 622 to 626 underlying 246) of the shaft member (254) (fig. 16)  and wherein the gear reduction system engages a second end portion (620,624) of the shaft member (para. 115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Modena et al. (U.S. 20150342304).

Modena teaches footwear having one or more tensioning elements (120) along a tension path and connected to a tensioning mechanism (24) to adjust fit of the footwear (para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have disposed a second lace member along the same path as the first lace member of Beers such that the second lace member is also secured to the second reel member in view of Modena in order to increase the strength and support provided by the laces. 
Regarding claim 4, the Beers/Modena combined reference teaches the second reel member (248) is concentrically mounted to the shaft member (para. 116, figs. 9, 16), and the second reel member is adjacent to the first reel member (figs. 9, 16).
Regarding claim 5, the Beers/Modena combined reference teaches a portion of the second lace member extends through a second localized portion (another of 154) of the upper and wherein the second localized portion of the upper is adjusted in response to the winding of the second lace member in the first rotational direction (para. 71).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Modena et al. (U.S. 20150342304) and further in view of Soderberg et al. (U.S. 20140123449).
Regarding claim 3, the Beers/Modena combined reference fails to teach the first reel member has a first diameter and the second reel member has a second diameter different from the first diameter.
Soderberg teaches footwear with tensioning elements (abstract, para. 3) having a first reel member having a first diameter and a second reel member having a second diameter different from the first diameter (para. 60, fig. 7B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the second reel member of the Beers/Modena combined reference to have a different diameter than the first reel member in view of Soderberg in order to allow different lace segments to be wound or tensioned at different rates to provide differential tightening and/or zonal adjustment of the shoe or article (para. 60 of Soderberg).

Claims 14,15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Soderberg et al. (U.S. 20140123449).
Regarding claim 14, Beers teaches an article of footwear (10), comprising: an upper (102,154); a sole structure (104) attached to the upper (para. 69), the sole structure having a midfoot region (midfoot region of 104); a motorized tensioning device (160) fixedly attached to the midfoot region (fixedly attached to the midfoot region of the 
Soderberg teaches footwear with tensioning elements (abstract, para. 3) having a first lace member (1054) having a first end and a second end secured to a  reel 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached both ends of the first lace member of Beers to the first reel member and to have added a second lace member having both ends attached to the second reel member and to have formed the first reel member with a diameter different from the diameter of the second reel member in view of Soderberg in order to allow for varied tightness to be applied at different parts of the upper to allow increased fine tuning of the fit of the upper (paras. 60,81,82).
Regarding claim 15, the Beers/Soderberg combined reference teaches the first lace member is configured to wind upon the first reel member at a first pull-in rate and wherein the second lace member is configured to wind upon the second reel member at a second pull-in rate that is different from the first pull-in rate (para. 60).
Regarding claim 17, the Beers/Soderberg combined reference doesn’t specifically teach the motorized tensioning device includes a third lace member, the third lace member having a fifth end secured to the first reel member and a sixth end secured to the second reel member.
Soderberg further teaches having a third lace member in order to provide different tension in different areas of the article to improve fit (paras. 59-62).

the Beers/Soderberg combined reference doesn’t specifically teach the third lace member having a fifth end secured to the first reel member and a sixth end secured to the second reel member.
Beers further teaches one end of a lace attached to the first reel member and the other end of a lace attached to the second reel member  to help decrease the diameter of wound lace on the spool and thereby minimize torque output reduction(para. 97).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have secured one end of the third lace to the first reel member and the other end of the third lace to the second reel member  of the Beers/Soderberg combined reference in view of Beers in order to help decrease the diameter of wound lace on the spool and minimize torque output reduction(para. 97).

Regarding claim 18, the Beers/Soderberg combined reference teaches the first gear member and the second gear member comprise a worm drive (para. 96).


s 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Soderberg et al. (U.S. 20140123449) in view of Modena et al. (U.S. 20150342304)
Regarding claim 16, the Beers/Soderberg combined reference fails to  teach a first lacing guide, a first medial internal channel, a first lateral internal channel, and first loop channel route the first lace member through the upper.
Modena teaches footwear having one or more tensioning elements (120) connected to a tensioning mechanism (24) to adjust fit of the footwear (para. 36), the one or more tensioning elements extending  through a first lacing guide (26a), a first medial internal channel, a first lateral internal channel (26 on medial and lateral sides excluding first loop channel) (para. 42), and first loop channel (portion of 26c, para. 50).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the  Beers/Soderberg combined reference so as to include a first lacing guide, a first medial internal channel, a first lateral internal channel, and first loop channel to route the first lace member through the upper in view of Modena in order to provide increased support and better fit laterally across the upper.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Soderberg et al. (U.S. 20140123449) in view of .

Regarding claim 19, the Beers/Soderberg combined reference teaches the lace may pass through internal channels within the upper (para. 74 of Beers) but doesn’t specifically teach the first lace member and the second lace member are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper.
Modena teaches footwear having one or more tensioning elements (120) connected to a tensioning mechanism (24) to adjust fit of the footwear (para. 36), the one or more tensioning elements routed from the tensioning mechanism through sidewall portions disposed on a medial side and a lateral side of the upper (26 on medial and lateral sides excluding first loop channel) (para. 42)(figs. 1-3), and that channels may be similarly arranged most anywhere on the upper for routing tensioning elements (para. 46) and there may be multiple tension paths, each with one or more cables (para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the  Beers/Soderberg combined reference so that the first lace member is routed from the first reel member and the second reel member through sidewall portions disposed on a 
Modena teaches that channels may be similarly arranged most anywhere on the upper for routing tensioning elements (para. 46) and there may be multiple tension paths, each with one or more cables (para. 48) and shows channels across the tongue being parallel to each other but doesn’t specifically teach the second lace member routed from the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper.
Bernier teaches footwear having multiple tensioning elements (18,26) (abstract) extending from a medial side of the upper to the lateral side of the upper (figs. 1,2), wherein the tensioning elements are arranged in a parallel configuration on a tongue of the upper (figs. 1,2).
Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a second tension path to the Beers/Soderberg/Modena combined reference parallel to the tension path of the first lace such that  the second lace member is  routed from the  second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper in view of Bernier in order to allow further fine tuning of lateral fit and to increase support at different areas of the upper.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Soderberg et al. (U.S. 20140123449) in view of Jung (U.S. 20140130381).
Regarding claim 20, the Beers/Soderberg combined reference teaches the motorized tensioning device includes a battery and a control unit (para. 143); wherein the motorized tensioning device includes a housing unit (212) and teaches that the battery and control unit can be in the housing unit (para. 143) and that the motorized tensioning device could be disposed in the sole (para. 139); but doesn’t specifically teach the battery and the control unit are arranged in a stacked configuration along a vertical axis within the housing unit, and wherein the vertical axis is perpendicular to a horizontal surface of the sole structure.
Jung discloses footwear wherein a battery (34) and controller (on 33) are arranged in a stacked configuration along a vertical axis within a sole portion, and wherein the vertical axis is perpendicular to a horizontal surface of the sole structure (fig. 2) (para. 32).
Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have arranged the battery and the control unit  of the combined reference in a stacked configuration along a vertical axis within the housing unit within the sole, and wherein the vertical axis is perpendicular to a horizontal surface of the sole structure in view of Jung in order to provide a compact motorized tensioning device hidden from view and protected in the sole.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Jung (U.S. 20140130381) in view of Soderberg et al. (U.S. 20140123449)  in view of Modena et al. (U.S. 20150342304) and further in view of Bernier et al. (U.S. Patent No. 5839210).

Regarding claim 21, Beers teaches an article of footwear (10), comprising: an upper (102,154); a sole structure (104) attached to the upper (para. 69), the sole structure having a midfoot region (midfoot region of 104); a motorized tensioning device (160) fixedly attached to the midfoot region (fixedly attached to the midfoot region of the sole structure at least  by way of the upper, para. 139)and comprising a battery, a control unit (para. 143), and a housing unit (para. 143); the motorized tensioning device having a motor assembly (220,222), a shaft member (254) a gear reduction system (228)(para. 94) attaching the motor assembly to the shaft member (paras. 104,115); the motorized tensioning device including a first reel member (246) and a first lace member attached to the first reel member (paras. 97,129, fig. 21)  and the motorized tensioning device including a second reel member (248); wherein a first gear and a second gear of the gear reduction system comprise a worm drive (para. 96) and are positioned at a first end portion (620,624)  of the shaft member (para. 115); wherein the first reel member and the second reel member are concentrically mounted to a second end portion  (from 622 to 626 underlying 248)  of the shaft member; wherein the motorized tensioning device is activated by a pressure force applied to the sole structure (para. 163); wherein the motor assembly actuates the gear reduction system when the motorized tensioning device is activated (para. 104); wherein the gear reduction system rotates the shaft 
wherein the first lace member has a first end secured to the first reel member and a second end secured to the first reel member; wherein the second lace member has a third end secured to the second reel member and a fourth end secured to the second reel member and wherein the first reel member has a first diameter and the second reel member has a second diameter that is different from the first diameter,
wherein the first lace member and the second lace member are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper.
Jung discloses footwear wherein a battery (34) and controller (on 33) are arranged in a stacked configuration along a vertical axis within a sole portion, and wherein the vertical axis is perpendicular to a horizontal surface of the sole structure (fig. 2) (para. 32).
Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have arranged the battery and the control unit  of Beers in a stacked configuration along a vertical axis within the housing unit within the sole, and wherein the vertical axis is perpendicular to a 
The Beers/Jung combined reference fails to teach a second lace member attached to the second reel member, wherein the first lace member has a first end secured to the first reel member and a second end secured to the first reel member; wherein the second lace member has a third end secured to the second reel member and a fourth end secured to the second reel member and wherein the first reel member has a first diameter and the second reel member has a second diameter that is different from the first diameter,
wherein the first lace member and the second lace member are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper.
Soderberg teaches footwear with tensioning elements (abstract, para. 3) having a first lace member (1054) having a first end and a second end secured to a  reel assembly, a second lace member attached to the reel assembly (para. 81), wherein the second lace member (1055) has a third end secured to the reel assembly and a fourth end secured to the reel assembly (para. 81)(fig. 10G), and teaches connecting different lace members to different reel members of the reel assembly to prevent or limit tangling of laces (para. 60) and wherein one reel member has a first diameter and another reel member has a second diameter that is different from the first diameter (para. 60).

While Beers teaches the lace may pass through internal channels within the upper (para. 74 of Beers), the Beers/Jung/Soderberg combined reference fails to teach wherein the first lace member and the second lace member are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper.
Modena teaches footwear having one or more tensioning elements (120) connected to a tensioning mechanism (24) to adjust fit of the footwear (para. 36), the one or more tensioning elements routed from the tensioning mechanism through sidewall portions disposed on a medial side and a lateral side of the upper (26 on medial and lateral sides excluding first loop channel) (para. 42)(figs. 1-3), and that channels may be similarly arranged most anywhere on the upper for routing tensioning elements (para. 46) and there may be multiple tension paths, each with one or more cables (para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the  
While Modena teaches that channels may be similarly arranged most anywhere on the upper for routing tensioning elements (para. 46) and there may be multiple tension paths, each with one or more cables (para. 48) and shows channels across the tongue being parallel to each other, the  Beers/Jung/Soderberg/Modena combined reference doesn’t specifically teach the second lace member routed from the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper.
Bernier teaches footwear having multiple tensioning elements (18,26) (abstract) extending from a medial side of the upper to the lateral side of the upper (figs. 1,2), wherein the tensioning elements are arranged in a parallel configuration on a tongue of the upper (figs. 1,2).
Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a second tension path to the Beers/Jung/Soderberg Modena combined reference parallel to the tension path of the first lace such that  the second lace member is  routed from the  second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper in view of Bernier in order .
Response to Arguments

Applicant’s remarks have been considered. The applicant did not provide arguments directed to the prior art rejections or the double patenting rejection. Accordingly, the prior art and double patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732    

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732